Mr. Chief Justice Sheldoh, dissenting:* Upon the footing of the city ordinance in this case, if on no other ground, I regard the complainants as entitled to relief. The condition of the ordinance granting to the company permission to lay its track in the street was, by its fair meaning, that abutting lot-owners should be paid the damage to their property on account of the railroad, to be ascertained by contract or condemnation before laying the track. The company availed itself of the permission, and laid its track without performing the condition. I think the company should be held bound by the condition, and that equity should take jurisdiction to enforce the performance by the company of the condition of the ordinance. I consider it as improper, in this proceeding, to render a separate judgment for particular acts of damage which had been done, but there should have been an assessment of the entire damage to the property, by reason of the construction and operation of the road, once for all. I do not regard it as essential, to have required a new and distinct proceeding to have been formally taken under the Eminent Domain Law; but the court might, in this same proceeding, have caused the damage to be ascertained by a jury; that that would have sufficiently accomplished the substantial purpose of the condition of the ordinance. Mr. Justice Dickey: I think the cause should be remanded. The complainant is, in my opinion, entitled to relief in the mode suggested by Mr. Chief Justice Sheldon. Whether the view of the Chief Justice as to- the construction of the ordinance be correct or not, it is my opinion that the insolvency of the defendants presents sufficient ground for the intervention of a court of equity, without waiting for complainant to establish his claim for damages in an action at law. Mr. Justice Breese: I concur with the Chief Justice.